While my sympathies are aroused by the picture portrayed by the record of an old man who for more than twenty years has spent practically all his money and applied much of his labor to the acquisition of valuable property in the name of the wife, the fact is that the record falls short of establishing the existence of a trust estate in the wife in the involved property.
The record shows that the initial consideration passing *Page 163 
for the property was the separate property of the wife and that the title was by mutual agreement taken in the name of the wife. That at most there was an agreement between the parties that when the property was fully paid for the wife would deed to the husband an undivided interest in the property; that thereafter both contributed to the payment for, and the improvement of the property. This is not sufficient to establish the status of a trust, however inequitable and unfair the result may appear to be.